EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mr. Dylan O. Adams, Reg. No. 56,289 on 05/16/2017.

Please amend the claims  1, 5, 14 and 17 as following:
1.	(Currently Amended) A computer-implemented method, comprising:
receiving, via an application programming interface, a workflow request to perform a workflow;
causing a first virtual machine instance of a plurality of virtual machine instances to execute function code to perform a first portion of the workflow without user input, the first virtual machine being hosted on a server of an event-driven, serverless computing platform provided as a service by a computing resource service provider, with performance of the first portion of the workflow including:
storing a first state of execution of the function code as a first snapshot;
receiving a first invoke handle corresponding to the first snapshot, the first invoke handle being a reference to the first state of execution of the function code;
determining that continued performance of the workflow requires one or more additional data processing operations by a first computing service that is separate from the first virtual machine to generate first information associated with the workflow for the continued performance of the workflow;
submitting, to the first computing service by the first virtual machine instance without user input, a first computing service request for the first information associated with the workflow, wherein the first computing service request includes the first invoke handle; and
terminating the first virtual machine instance;
receiving, from the first service via the application programming interface, the first invoke handle and the first information;
causing, using the first invoke handle and the first information, a second virtual machine instance of the plurality of virtual machine instances to resume execution of the function code, without user input, from the first state of execution to perform a second portion of the workflow without user input, performance of the second portion of the workflow including:
storing a second state of execution of the function code as a second snapshot;
receiving a second invoke handle corresponding to the second snapshot, the second invoke handle being a reference to the second state of execution of the function code; 
submitting, to a second service by the second virtual machine instance without user input, a second service request for second information associated with the workflow, wherein the second service request includes the second invoke handle; and
terminating the second virtual machine instance;
receiving, from the second service via the application programming interface, the second invoke handle and the second information;
causing, using the second invoke handle and the second information, a third virtual machine instance of the plurality of virtual machine instances to resume execution of the function code, without user input, from the second state of execution to perform a third portion of the workflow without user input, performance of the third portion of the workflow including:
determining a workflow result based on the second information;
returning the workflow result; and
terminating the third virtual machine instance; and
providing the workflow result in response to the workflow request.
5.	(Currently Amended) A system, comprising: 
one or more processors; and
memory that stores computer-executable instructions that, as a result of being executed, cause the one or more processors to:
in response to receipt of a workflow request, cause a first virtual machine instance to execute software code to perform a first portion of a workflow without user input, performance of the first portion resulting in submission of an operation request to an entity based at least in part on determining that continued performance of the workflow requires one or more data processing operations by the entity to generate a response associated with the workflow for the continued performance of the workflow, the first virtual machine being hosted on a server of an event-driven, serverless computing platform provided as a service by a computing resource service provider; 
receive, from the entity, a resume workflow request that includes: 
a handle that comprises a reference to a snapshot that corresponds to a state of execution of the software code; and 
the response to the operation request to the entity;
cause without user input, using the handle to the snapshot and the response to the operation request, a second virtual machine instance to execute the software code from the state of execution to perform a second portion of the workflow;
receive, from an additional virtual machine instance that executes a final portion of the workflow, a workflow result; and
provide the workflow result in response to the workflow request. 
14.	(Currently Amended) A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least:
receive a first request from a requestor to perform a workflow; 
instantiate a first virtual machine and cause the first virtual machine to execute software code to at least:
perform a first portion of the workflow;
store a first snapshot of a first state of execution of the software code; 
determine that continued performance of the workflow requires one or more additional data processing operations by an entity to generate first information associated with the workflow for the continued performance of the workflow; and
provide a first handle to the first snapshot to the entity that is to provide the first information, the first handle comprising a reference to the first state of execution of the software code;
receive, without user input, a second request that includes the first handle and the first information; 
instantiate, without user input, a second virtual machine to execute the software code to resume performance of the workflow from the first state using the first information;
as a result of receipt of a third request that includes a second handle and second information, instantiate a third virtual machine to resume performance of the workflow from a second state using the second information, wherein the second handle comprises a reference to a second snapshot of a second state of execution of the software code;
receive a workflow result from the third virtual machine; and
provide, in response to the first request, the workflow result to the requestor, wherein the computer system is a server of an event-driven, serverless computing platform provided as a service by a computing resource service provider.

	Claim 17 (canceled).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Buzsaki (US Patent No. 5,987,422) teaches a method, comprising: receiving, via an application programming interface, a workflow request to perform a workflow; causing a first/second/third virtual machines instance of a plurality of virtual machine instances to execute function code to perform a first/second/third portion of the workflow, performance of the first/second/third portion of the workflow including: storing a first/second state of execution of the function code as a first/second snapshot; receiving a first/second invoke handle corresponding to the first/second snapshot, the first/second invoke handle being a reference to the first/second state of execution of the function code respectively; determining that continued performance of the workflow requires one or more additional data by a first computing service that is separate from the first virtual machine to generate first information associated with the workflow for the continued performance of the workflow; submitting, to the first/second computing service, a first/second computing service request for the first/second information associated with the workflow, wherein the first/second computing service request includes the first/second invoke handle; and terminating the first virtual machine instances; receiving, from the first service via the application programming interface, the first invoke handle and the first information; causing, using the first/second invoke handle and the first/second information, a virtual machine instance of the plurality of virtual machine instances to resume execution of the function code from the first/second state of execution to perform a second/third portion of the workflow,  and determining a workflow result based on the second information; and providing the result in response to the workflow request.

Van Velzen (US 2011/0276977 A1) teaches distributed workflow execution and workflow result and second virtual machine instance of the plurality of virtual machine instance and third virtual machine instance of the plurality of virtual machine.

Doi ( US 2015/0160971 A1) teaches workflow creating program including determining that continued performance of the workflow requires one or more additional data processing operations.
		
The combination of prior art of record does not expressly teach or render obvious the limitations of “virtual machine running on serverless computing platform performing portion of workflow without user input and determination that the continued processing of workflow requires data processing operations by an entity other than the virtual machine, submitting a request to and receiving the response from a computing service for first information without user input, wherein request including invoke handle comprising reference to the state of the execution and response including invoke handle and first information”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 5 and 14 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195